Citation Nr: 1019033	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-16 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for intervertebral disc 
syndrome (IVDS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to May 1986; 
March 2003 to October 2003; and January 2005 to November 
2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, denied the 
Veteran's claim of entitlement to service connection for a 
IVDS.

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant and his 
representative if further action is required on their part.


REMAND

The Board has reviewed the report of a March 2007 VA medical 
examination that was conducted pursuant to the Veteran's 
claim for service connection for IVDS, which was filed with 
VA in October 2006.  The Board acknowledges that once VA 
undertakes the effort to provide an examination for a service 
connection claim, even if not statutorily obligated to do so, 
it must provide an adequate one.  Barr v. Nicholson, 21 Vet. 
App. 303, 311-12 (2007).  A medical opinion is considered 
adequate when it is based on consideration of an appellant's 
prior medical history and examinations and describes the 
disability in sufficient detail so that the Board's 
evaluation of the claimed disability is a fully informed one.  
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The relevant clinical evidence indicates that the Veteran 
sustained a low back injury in an on-the-job incident in 
2002, which was outside of his three periods of active duty.  
The evidence indicates that this 2002 injury resulted in a 
herniated nucleus pulposus of his lumbosacral spine.  Service 
treatment records reflect treatment for low back complaints 
in 2003 and 2005.  Presently, the Veteran's IVDS diagnoses 
affect his L4-L5 and L5-S1 vertebrae.  The March 2007 VA 
spine examination report, however, did not adequately address 
the issue of whether or not aggravation of the Veteran's 2002 
low back injury occurred as a result of active service in 
2003 and 2005.  Therefore, as the adequacy of the March 2007 
examination is called into question by this deficit, the case 
should be remanded so that an addendum to the 


VA examination report may be obtained, in which the examining 
physician provides an opinion as to whether the Veteran's 
2002 low back injury was aggravated by his subsequent periods 
of military service in 2003 and/or 2005. 

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Copies of updated treatment records, 
VA and non-VA, pertaining to the Veteran's 
low back disability should be obtained and 
associated with the claims folder.

2.  Following completion of the above, the 
Veteran's claims folder should be provided 
to the VA physician who conducted the 
March 2007 orthopedic examination.  The 
examiner should be asked to review the 
claims file once again, with attention 
directed to the history of low back injury 
in 2002, when the Veteran was not serving 
on active duty.  Thereafter, the examiner 
should be asked to provide an addendum to 
his March 2007 report, to include an 
opinion as to whether it is at least as 
likely as not that the Veteran's residuals 
of his 2002 low back injury were 
aggravated by subsequent military service 
in 2003 and/or 2005.  By aggravation the 
Board means a permanent increase in the 
severity of the underlying disability 
beyond its natural progression.  If the 
examiner determines that a chronic low 
back disorder, to include IVDS, was 
aggravated by active service in 2003 
and/or 2005, the examiner should express 
the level of additional disability imposed 
upon the Veteran's low back disorder 
during the periods of service in question, 
to the extent possible.



A complete rationale for any opinion 
expressed should be provided.

If the examiner is unable to provide any 
of the requested opinion(s) without 
resorting to speculation, it should be so 
stated.

The examiner should use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

If the March 2007 VA examiner is not 
available, the Veteran's claims folder 
should be forwarded to another suitably 
qualified health care practitioner for an 
opinion as to whether it is at least as 
likely as not that the Veteran's residuals 
of his 2002 low back injury were 
aggravated by subsequent military service 
in 2003 and/or 2005.  By aggravation the 
Board means a permanent increase in the 
severity of the underlying disability 
beyond its natural progression.  If the 
examiner determines that a chronic low 
back disorder, to include IVDS, was 
aggravated by active service in 2003 
and/or 2005, the examiner should 


express the level of additional disability 
imposed upon the Veteran's low back 
disorder during the periods of service in 
question, to the extent possible.  

A complete rationale for any opinion 
expressed should be provided.

If the examiner is unable to provide any 
of the requested opinion(s) without 
resorting to speculation, it should be so 
stated.

If it is determined that physical 
examination of the Veteran is necessary to 
answer the above questions, the Veteran 
should be scheduled for an examination.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim of entitlement to service 
connection for IVDS should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After the appellant 
has had an adequate opportunity to 
respond, this issue should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

